Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vinik, J.), rendered June 3, 1986, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the eyewitness’s testimony contained significant inconsistencies and should not have been believed by the jury. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s claim of error regarding the submission of a verdict sheet is not preserved for appellate review (CPL 470.05 [2]) and we decline to reach it in the interest of justice. Kunzeman, J. P., Eiber, Harwood and Balletta, JJ., concur.